This appellant was indicted for the offense of murder in the first degree, wherein it was charged that he unlawfully and with malice aforethought killed Tom Norhor by shooting him with a pistol.
The indictment was returned into open court on May 4, 1933, and he was put to trial on May 25, 1933. The trial resulted in his conviction of manslaughter in the first degree and his punishment fixed by the jury at imprisonment for eight years. The court pronounced and entered a judgment of conviction in accordance with the verdict of the jury and sentenced him to imprisonment in the penitentiary for a term of eight years. From the judgment of conviction this appeal was taken. The appeal is upon the record proper only; there being no bill of exceptions.
Upon examination we find the record of the proceedings in the lower court regular in all things. No error being apparent thereon, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.